Citation Nr: 0122240	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that denied service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran submitted a notice of disagreement in September 1998, 
and the RO issued a statement of the case in November 1998.  
The veteran submitted a substantive appeal in December 1998.  
A hearing scheduled in January 1999 was canceled by the 
veteran and not rescheduled.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 and 
its implementing regulations, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In a statement dated in July 1998, Robert T. Guelcher, M.D., 
reported that an audiogram showed that the veteran had high 
frequency hearing loss.  The audiogram is not of record.  The 
physician concluded that without a history of family hearing 
loss, it was most probable that the veteran's hearing loss 
and tinnitus were due to "his experience in the service."  
VA has a duty to obtain records of treatment reported by 
private physicians.  Massey v. Brown, 7 Vet App 204 (1994).  
In the instant case VA has a duty to seek the report of 
audiogram referred to by Dr. Guelcher.

Statements of the veteran, through his representative, are to 
the effect that his current hearing loss and tinnitus are due 
to his service in the U.S. Marine Corps "on a direct basis, 
as well as... due to his combat experiences."  His DD Form 214 
indicates that his military occupational specialty (MOS) was 
that of a rifleman.  Statements by two former servicemembers 
who served with the veteran reflect that he was subjected to 
loud noises in close combat, that he was assigned to a 
weapons platoon, and had fought in missions such as Operation 
Highland and Dagger Thrust in Vietnam.  The veteran also 
reported that he trained popular forces by day, and ambushed 
the enemy by night with frequent firefights.

The current record contains competent evidence of current 
hearing loss and tinnitus.  Dr. Guelcher's statement provides 
evidence that the current disabilities may be related to 
service.  However, it is unclear whether the veteran has a 
current hearing loss for as defined for VA purposes.  38 
C.F.R. § 3.385 (2000).  The record is also silent as to any 
post-service noise exposure.  Education records show that the 
veteran received training to become a police officer.  Where 
there is competent evidence of a current disability, evidence 
that the disability may be related to service, and the 
evidence is insufficient to decide the claim, VA has a duty 
to afford the claimant an examination.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c) (West Supp. 2001), 
request that the veteran supply the names 
and addresses of all facilities that have 
evaluated or treated him for hearing loss 
and tinnitus since separation from 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, including auditory 
evaluations for employment, and the 
audiogram referred to by Dr. Guelcher in 
his July 1998 statement.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under 38 U.S.C. § 5103A(b)(2).

2.  The veteran should be afforded an 
examination to determine the nature and 
extent of his hearing loss and tinnitus, 
and to obtain opinions as to the etiology 
of these conditions.  The examiner should 
review the claims folder, including the 
service medical records and post-service 
medical records and should note such 
review in the examination report.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should elicit a detailed 
history of acoustic trauma in and after 
service, and give a reasoned opinion as 
to whether it is at least as likely as 
not that hearing loss or tinnitus was 
caused or permanently aggravated by noise 
exposure in service.  The examiner should 
support the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  The RO should then review the 
veteran's claims for service connection 
for bilateral hearing loss and for 
tinnitus.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

